DETAILED ACTION

This action is made FINAL in response to the amendments filed on 11/14/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadambe et al (US 2004/0230420) in view of Wells et al (US 2013/0191088).
As to claim 1, Kadambe et al teaches a computer implemented method (paragraph [0019]...a system for fast on-line adaptation of acoustic training models for robust automatic audio recognition), the method comprising: 
generating, by at least one computer processor a plurality of stored machine learning models (paragraph [0077]... standard acoustic training models available on any audio recognition system);
extracting (paragraph [0046]...acoustic parameters and features extracted from a training data set), by the at least one computer processor, a plurality of updated parameters sets (paragraph [0077]...extracting the features of the current input utterance ; paragraph [0085]...extracted acoustic training models from the input utterance) from the plurality of stored machine learning models;
creating (paragraph [0019]...a computer system including a processor and a memory coupled with the processor), by the at least one computer processor, a new machine learning model (paragraph [0098]...adapting these standard acoustic training models, the present invention creates new adapted training models which are representative of the current sound disturbances generated by the changing environmental conditions) based on a respective distribution parameter (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) of each included in the plurality of updated parameters sets; and
processing, by the at least one computer processor, at least one new query using the new machine learning model (paragraph [0078]...the system gets the post-adaptation acoustic score (operation 118) obtained by recognizing the input utterance using the adapted acoustic training models instead of the standard acoustic training models).
Kadambe et al fails to explicitly show/teach wherein basing the new machine learning model on the respective distribution of each parameter protects each parameter included in the plurality of updated parameter sets from extraction by representing individual parameter values as parameter distributions. 
However, Wells et al teaches wherein basing the new machine learning model (paragraph [0118]...build the model) on the respective distribution (paragraph [0030]... different weightings for each parameter...the weightings may vary with the value of the parameter) of each parameter protects each parameter included in the plurality of updated parameter sets from extraction (paragraph [0030]...parameter extractor 303, that uses methods known in the art to extract parameters 304 that are relevant to the perception of music ; For example, the parameter "brightness" may contribute to a descriptor value only when it is above a threshold or below a threshold or within a range. The model is refined) by representing individual parameter values as parameter distributions (paragraph [0030]...numerous different methods for extracting each of these parameters are known in the art. A model of a descriptor 305 is created by combining the parameters with different weightings for each parameter. The weightings may vary with the value of the parameter. For example, the parameter "brightness" may contribute to a descriptor value only when it is above a threshold or below a threshold or within a range. The model is refined, step 307, by minimizing the difference, calculated in step 306, between the human-derived descriptor value and the machine-derived value).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filling date of the claimed invention, for Kadambe et al to base the new machine learning model on the respective distribution of each parameter protects each parameter included in the plurality of updated parameter sets from extraction by representing individual parameter values as parameter distributions, as in Wells et al, for the purpose of refining the model to increase accuracy.

As to claim 2, Kadambe et al teaches the method comprising:
generating, by the at least one computer processor (paragraph [0019]...a computer system including a processor and a memory coupled with the processor), a given machine learning model of the plurality of stored machine learning models z by:
initializing, by the at least one computer processor, a set of parameters (paragraph [0025]...initializes the distortion parameters to an initial bias mean value and an initial bias standard deviation value, and computes an auxiliary function based on these initial distortion parameters values) for a machine learning model from a probability function (paragraph [0025]... Estimation Maximization ; paragraph [0051]...probability density function); and
training, by the at least one computer processor, the machine learning model across a defined dataset to create a set of updated parameters (paragraph [0078]... the system detects an improvement on the acoustic score after performing adaptation, the system modifies the current list of acoustic training models to include the adapted training models (operation 122), and then the system goes back 124 to perform recognition (operation 112) and adaptation (operation 116) iteratively until the acoustic score ceases to improve); and
determining, by the at least one computer processor, the respective distribution of each parameter (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) included in the plurality of updated parameters sets based, at least in part, on at least one parameter (paragraph [0046]...parameters and features extracted from a training data set which contains a plurality of samples of the particular phoneme, or sound, being modeled) included in the given machine learning model.

As to claim 3, Kadambe et al teaches the method, wherein determination of the respective distribution (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) of each parameter of the set of updated parameters (comprises: determining, by the at least one computer processor (paragraph [0019]...a computer system including a processor and a memory coupled with the processor), a mean and a standard deviation (paragraph [0089]...the distortion parameters for this embodiment of the invention consist of a bias mean value and a bias standard deviation value) of each parameter of the set of updated parameters 

As to claim 4, Kadambe et al teaches the method, wherein creating (paragraph [0019]...a computer system including a processor and a memory coupled with the processor) a new machine learning model (paragraph [0098]...adapting these standard acoustic training models, the present invention creates new adapted training models which are representative of the current sound disturbances generated by the changing environmental conditions) comprises:
determining, by the at least one computer processor, respective distributions (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) for each parameter of the set of updated parameters based, at least in part on a determined mean and the standard deviation (paragraph [0089]...the distortion parameters for this embodiment of the invention consist of a bias mean value and a bias standard deviation value) of each parameter of the set of updated parameters.

As to claim 5, Kadambe et al teaches the method further comprising:
receiving, by the at least one computer processor (paragraph [0019]...a computer system including a processor and a memory coupled with the processor), a query (paragraph [0078]...the system gets the post-adaptation acoustic score (operation 118) obtained by recognizing the input utterance using the adapted acoustic training models instead of the standard acoustic training models) for the new machine learning model (paragraph [0098]...adapting these standard acoustic training models, the present invention creates new adapted training models which are representative of the current sound disturbances generated by the changing environmental conditions);
accessing, by the at least one computer processor, respective distributions (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) for each parameter of the updated set of parameters (paragraph [0077]...extracting the features of the current input utterance ; paragraph [0085]...extracted acoustic training models from the input utterance);
selecting, by the at least one computer processor, a value from each distribution for each parameter (paragraph [0021]...means for choosing acoustic training models of the present invention use an Euclidean distance measure to select only the acoustic training models located on the outer layer of each cluster); and 
determining, by the at least one computer processor, an output for the query according to the selected values for each parameter (paragraph [0079]...the acoustic score ceases to improve, the system stops the adaptation procedure and outputs the recognized words (operation 126), where the outputted recognized words are the hypothesis provided by the speech recognizer with the highest likelihood measure associated with it).


As to claim 6, Kadambe et al teaches the method, wherein selection of a value (paragraph [0021]...means for choosing acoustic training models of the present invention use an Euclidean distance measure to select only the acoustic training models located on the outer layer of each cluster) from each distribution (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) for each parameter is based on a value for each parameter that is generated according to a function of a determined mean and a standard deviation for a given parameter(paragraph [0089]...the distortion parameters for this embodiment of the invention consist of a bias mean value and a bias standard deviation value)

As to claim 7, Kadambe et al teaches the method, wherein the parameters for the machine learning model (paragraph [0077]... standard acoustic training models available on any audio recognition system) comprise a set of weights and biases (paragraph [0112]...a weight indicating the reliability or accuracy of the bias) applied to process, at least in part, a database query (paragraph [0028]...the means for performing adaptation outputs the adapted acoustic training models that yielded the best hypothesis into a database of acoustic training models. This database of acoustic training models will grow each time a new adapted acoustic training model generates the best hypothesis results possible for a particular scenario, such as changing environmental conditions, deviation of a speaker from the standard language, or deviation of a sound from the standard sound characteristics. This embodiment of the present invention creates updated databases of acoustic training models that can be tailored for non-standard speaker recognition, suitable for speech/speaker recognition applications comprising INS surveillance, national security surveillance, airport surveillance, automatic-speech telephone queries, air travel reservations, voice activated command and control systems, and automatic translation).

Claim 8 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons. 

Claim 9 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons. 

Claim 10 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons. 

Claim 11 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons. 

Claim 12 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons. 

Claim 13 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons. 

Claim 14 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons. 

Claim 15 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons. 

Claim 16 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons. 

Claim 17 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons. 

Claim 18 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons. 

Claim 19 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons. 

Claim 20 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons. 



Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. 
As to claim 1, The applicant argues that the limitation “generating, by at least one computer processor a plurality of stored machine learning models” is not taught by Kadambe.
The applicant states that Kadambe is directed to a “fast on-line automatic speaker/environment adaptation suitable for speech/speaker recognition system.” In contrast, the present disclosure is related to the generation of “a machine learning model that is protected from reverse engineering.” Specification, para. [0013]. Whereas Kadambe adapts a system for changing conditions, the present disclosure prevents unauthorized access to model training data.
The applicant is arguing limitations that are not in the claims. It is the examiner’s job to read the claims with the broadest reasonable interpretation, and the limitations “generating, by at least one computer processor a plurality of stored machine learning models” can be used in a lot of different processing systems and/or methods. 
A 112 rejection should have been made on the above limitations. After re-reading the claims it is not understood how one is to generate a plurality of stored machine learning models. How are the machine learning models generated if they are already stored? If the machine learning models are already stored that means they aren’t actually being generated (or produced or created) and that they already exist. The applicant states that the models are generated not that models are brand new or created. Again, the applicant is arguing limitations that are not in the claims. 
Paragraph [0077] teaches the system initializes a current list of acoustic training models (operation 110) in such manner that the current list of acoustic training models comprises a plurality of standard acoustic training models available on any audio recognition system. Initializing a current list of a plurality of machine learning models with different parameters clearly can be described as generating...a plurality of stored machine learning models.  
Paragraph [0078] teaches the system proceeds to adapt the acoustic training models associated with the "N" best hypotheses (operation 116), where "N" is an arbitrary number of hypothesis that the user chooses a priori to adapt. Furthermore, in order to speed up the adaptation procedure for each chosen hypothesis, the system chooses to adapt only a subset of the standard associated acoustic training models that were used by the recognizer to produce the particular chosen hypothesis. An adapted training model is clearly a generated training model.


As to claim 1, The applicant argues that the limitation “updated parameter sets” is not taught by Kadambe.
Paragraph [0088] teaches the first attempt to recognize the utterance, the system initializes the distortion parameters to an initial value and gets the standard acoustic training models (operation 512) which will be used by the "pattern matching" portion 516 of the speech recognizer. The distortion parameters for this embodiment of the invention consist of a bias mean value and a bias standard deviation value, representing differences between a mean and standard deviation of the standard acoustic training models, and a mean and standard deviation of the acoustic training models representing the current sound disturbances. Therefore, the first time the system attempts to recognize an utterance, the "pattern matching" portion 516 of the speech recognizer uses standard acoustic training models, available on any speech recognizer, which are dependent on the particular speaker or the particular environmental conditions in which the standard acoustic training models were initially obtained. In the case when the system has already adapted previously chosen associated acoustic training models to the current environmental conditions, the system initializes the distortion parameters to an initial value and provides the previously adapted acoustic training models along with the standard acoustic training models (operation 514) to the "pattern matching" portion 516 of the speech recognizer. In this case, the distortion parameters consist of a bias mean value and a bias standard deviation value, representing differences between a mean and standard deviation of the previously adapted acoustic training models, and a mean and standard deviation of the acoustic training models representing the current sound disturbances. Then the "pattern matching" portion 516 locates acoustic landmarks from the MEL frequency cesptral representation of the utterance, embeds the acoustic landmarks into an acoustic network, and maps this acoustic network into a phoneme hypothesis by using a set of automatically determined acoustic parameters and the provided acoustic training models in conjunction with pattern recognition algorithms.
Every time the speech recognizer is used to recognizer speech, the parameters are updated to increase accuracy. 

As to claim 1, The applicant argues that the limitation “the respective distribution of each parameter” is not taught by Kadambe.
Claim 6 clearly teaches  selecting a set of units of sound that correspond to closer matches between the probability distribution function of the MEL frequency cepstral features and the probability distribution functions of all the models in the current list of acoustic training models.
Wells et al teaches the respective distribution (paragraph [0030]... different weightings for each parameter...the weightings may vary with the value of the parameter)

As to claim 1, The applicant argues that the limitation “creating, by the at least one computer processor, a new machine learning model based on a respective distribution of each parameter” is not taught by Kadambe.
creating (paragraph [0019]...a computer system including a processor and a memory coupled with the processor), by the at least one computer processor, a new machine learning model (paragraph [0098]...adapting these standard acoustic training models, the present invention creates new adapted training models which are representative of the current sound disturbances generated by the changing environmental conditions) based on a respective distribution of each parameter (claim 6...a probability distribution function representing the features ; paragraph [0025]...auxiliary function based on these initial distortion parameters values) of each included in the plurality of updated parameters sets;
A standard adapted machine learning model is considered a newly created standard adapted machine learning.

As to claim 1, The applicant argues that the limitation “protects each parameter” is not taught by Kadambe or Wells et al.
parameter protects each parameter included in the plurality of updated parameter sets from extraction (paragraph [0030]...parameter extractor 303, that uses methods known in the art to extract parameters 304 that are relevant to the perception of music ; For example, the parameter "brightness" may contribute to a descriptor value only when it is above a threshold or below a threshold or within a range. The model is refined)
The applicant again argues limitations that are not in the claim. The applicant argues that “protection” of the parameters refers to “protect the intellectual property of a model.” This limitation is no where in the claims. The examiner can make an argument that a parameter is protected when it is above a threshold or below a threshold as in Wells et al.

Therefore, Kadambe et al in view of  Wells et a clearly shows all the limitations as claimed 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/Primary Examiner, Art Unit 2128